--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



BRIDGE LOAN AGREEMENT


THIS BRIDGE LOAN AGREEMENT, dated as of February 17, 2006, is entered into by
and between OXFORD MEDIA, INC., a Nevada corporation (the “Company”), and each
individual or entity named on a signature page hereto (as used herein, each such
signatory is referred to as the “Lender”, and collectively as the “Lenders”)
(each agreement with a Lender being deemed a separate and independent agreement
between the Company and such Lender, except that each Lender acknowledges and
consents to the rights granted to each other Lender [each, an “Other Lender”]
under such agreement and the Transaction Agreements, as defined below, referred
to therein).


W I T N E S S E T H:


WHEREAS, the Company and each of the Lenders are executing and delivering this
Agreement in accordance with and in reliance upon the exemption from securities
registration for offers and sales to accredited investors afforded, inter alia,
by Rule 506 under Regulation D (“Regulation D”) as promulgated by the United
States Securities and Exchange Commission (the “SEC”) under the Securities Act
of 1933, as amended (the “1933 Act”), and/or Section 4(2) of the 1933 Act; and


WHEREAS, each Lender wishes to lend funds to the Company, subject to and upon
the terms and conditions of this Agreement and acceptance of this Agreement by
the Company, the repayment of which will be represented by a Promissory Note of
the Company (each, a “Note”), on the terms and conditions referred to herein;
and


WHEREAS, in connection with the loan to be made by each Lender, the Company has
agreed to issue the Issued Shares (as those terms are defined below) to the
Lender; and


WHEREAS, Lender is fully aware of the terms and conditions of that certain
transaction involving the issuance of the Company’s preferred stock, among other
things, which was closed on September 23, 2005 and amended thereafter in or
around February 2006 (the “Preferred Stock Transaction”); and


NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:







 
1.
AGREEMENT TO PURCHASE; PURCHASE PRICE.




 
a.
Purchase.



(i)   Subject to the terms and conditions of this Agreement and the other
Transaction Agreements, each Lender hereby agrees to loan to the Company the
principal amount specified on the Lender’s signature page hereof (the “Loan
Amount”). The aggregate Loan Amount of all Lenders shall be $1,666,666.00 (the
“Aggregate Loan Amount”).



--------------------------------------------------------------------------------






(ii)   The obligation to repay the loan from the Lender shall be evidenced by
the Company’s issuance of the Note, which shall be shall be in the form of Annex
I annexed hereto.


(iii)   In consideration of the loan to be made by each Lender, the Company will
(i) issue to the Lenders a total of 200,000 shares of the Companies Common Stock
(the “Issued Shares”), to be allocated pro rata to each Lender based upon the
ratio of the Loan Amount of each Lender to the Aggregate Loan Amount; and (ii)
agrees to lower the conversion price on the Series A Convertible Preferred Stock
issued on or about September 23, 2005 from $3.00 to $2.50. The Issued Shares
shall have piggy-back registration rights.


(iv)   The loan to be made by the Lender and the issuance of the Note and the
Issued Shares to the Lender and the other transactions contemplated hereby are
sometimes referred to herein and in the other Transaction Agreements as the
purchase and sale of the Securities (as defined below), and are referred to
collectively as the “Transactions.”


b.     Certain Definitions. As used herein, each of the following terms has the
meaning set forth below, unless the context otherwise requires:


“Affiliate” means, with respect to a specific Person referred to in the relevant
provision, another Person who or which controls or is controlled by or is under
common control with such specified Person.  


“Certificates” means the Note each duly executed by the Company and issued on
the Closing Date in the name of the Lender.


“Closing Date” means the date of the closing of the Transactions, as provided
herein.


“Company Control Person” means each current director, executive officer,
promoter, and such other Persons as may be deemed in control of the Company
pursuant to Rule 405 under the 1933 Act or Section 20 of the 1934 Act (as
defined below).


“Company’s SEC Documents” means all filings made by the Company with the
Securities and Exchange Commission in compliance with the applicable provisions
of the Securities Exchange Act of 1934, ass amended, and the Securities Act of
1933, as amended.


“Escrow Agent” means Sichenzia Ross Friedman Ference LLP.


“Escrow Funds” means the Loan Amount delivered to the Escrow Agent as
contemplated by Sections 1(c) and (d) hereof. "Escrow Property" means the Escrow
Funds and the Certificates delivered to the Escrow Agent as contemplated by
Section 1(c) hereof.


2

--------------------------------------------------------------------------------






“Holder” means the Person holding the relevant Securities at the relevant time.


“Last Audited Date” means December 31, 2004.


“Lender Control Person” means each director, executive officer, promoter, and
such other Persons as may be deemed in control of the Lender pursuant to Rule
405 under the 1933 Act or Section 20 of the 1934 Act.


“Lender’s Allocable Share” means the fraction, of which the numerator is the
Lender’s Loan Amount and the denominator is the Aggregate Loan Amount.


“Material Adverse Effect” means an event or combination of events, which
individually or in the aggregate, would reasonably be expected to (w) adversely
affect the legality, validity or enforceability of the Securities or any of the
Transaction Agreements, (x) have or result in a material adverse effect on the
results of operations, assets, prospects, or condition (financial or otherwise)
of the Company and its subsidiaries, taken as a whole, (y) adversely impair the
Company's ability to perform fully on a timely basis its obligations under any
of the Transaction Agreements or the transactions contemplated thereby, or (z)
materially and adversely affect the value of the rights granted to the Lender in
the Transaction Agreements.


“Person” means any living person or any entity, such as, but not necessarily
limited to, a corporation, partnership, or trust.


“Principal Trading Market” means the Over the Counter Bulletin Board or such
other market on which the Common Stock is principally traded at the relevant
time, but shall not included the pink sheets.”


“Registrable Securities” means the Issued Shares issued to Lender hereunder.


“Registration Rights Provisions” means the piggy-back registration rights
contemplated by the terms of this Agreement, including, but not necessarily
limited to, Section 4(g) hereof, and of the other Transaction Agreements.


“Registration Statement” means an effective registration statement covering the
Registrable Securities.


“Securities” means the Note, and the Issued Shares. 


“State of Incorporation” means Nevada.


“Trading Day” means any day during which the Principal Trading Market shall be
open for business.


3

--------------------------------------------------------------------------------






“Transfer Agent” means, at any time, the transfer agent for the Company’s Common
Stock.


“Transaction Agreements” means this Bridge Loan Agreement, the Note, the Escrow
Agreement, and includes all ancillary documents referred to in those agreements.



 
c.
Form of Payment; Delivery of Certificates and Issued Shares. 



(i)   The Lender shall pay the Loan Amount by delivering immediately available
good funds in United States Dollars to the Escrow Agent no later than the date
prior to the Closing Date.


(ii)   No later than the Closing Date, but in any event promptly following
payment by the Lender to the Escrow Agent of the Loan Amount, the Company shall
deliver the Certificates, each duly executed on behalf of the Company and Issued
Shares and issued in the name of the Lender, to the Escrow Agent.


d.    Method of Payment. Payment of the Loan Amount shall be made pursuant to
the Escrow Agreement, a copy of which is attached hereto as Annex II.


2.    LENDER REPRESENTATIONS, WARRANTIES, ETC.; ACCESS TO INFORMATION;
INDEPENDENT INVESTIGATION.


The Lender represents and warrants to, and covenants and agrees with, the
Company as follows:


a.   Without limiting Lender's right to sell the Securities pursuant to an
effective registration statement or otherwise in compliance with the 1933 Act,
the Lender is purchasing the Securities for its own account for investment only
and not with a view towards the public sale or distribution thereof and not with
a view to or for sale in connection with any distribution thereof.


b.   The Lender is (i) an “accredited investor” as that term is defined in Rule
501 of the General Rules and Regulations under the 1933 Act by reason of Rule
501(a)(3), (ii) experienced in making investments of the kind described in this
Agreement and the related documents, (iii) able, by reason of the business and
financial experience of its officers (if an entity) and professional advisors
(who are not affiliated with or compensated in any way by the Company or any of
its Affiliates or selling agents), to protect its own interests in connection
with the transactions described in this Agreement, and the related documents,
and to evaluate the merits and risks of an investment in the Securities, and
(iv) able to afford the entire loss of its investment in the Securities.


c.   All subsequent offers and sales of the Securities by the Lender shall be
made pursuant to registration of the relevant Securities under the 1933 Act or
pursuant to an exemption from registration.


4

--------------------------------------------------------------------------------






d.   The Lender understands that the Securities are being offered and sold to it
in reliance on specific exemptions from the registration requirements of the
1933 Act and state securities laws and that the Company is relying upon the
truth and accuracy of, and the Lender's compliance with, the representations,
warranties, agreements, acknowledgments and understandings of the Lender set
forth herein in order to determine the availability of such exemptions and the
eligibility of the Lender to acquire the Securities.


e.   The Lender and its advisors, if any, have been furnished with or have been
given access to all materials relating to the business, finances, and operations
of the Company and materials relating to the offer and sale of the Securities
which have been requested by the Lender, including those set forth on in any
annex attached hereto. The Lender and its advisors, if any, have been afforded
the opportunity to ask questions of the Company and its management and have
received complete and satisfactory answers to any such inquiries. Without
limiting the generality of the foregoing, the Lender has also had the
opportunity to obtain and to review the Company's filings on EDGAR.


f.    The Lender understands that its investment in the Securities involves a
high degree of risk.


g.    The Lender hereby represents that, in connection with its purchase of the
Securities, it has not relied on any statement or representation by the Company
or any finders or any of their respective officers, directors, and employees or
any of their respective attorneys or agents.


h.    The Lender understands that no United States federal or state agency or
any other government or governmental agency has passed on or made any
recommendation or endorsement of the Securities.


i.    This Agreement and the other Transaction Agreements to which the Lender is
a party, and the transactions contemplated thereby, have been duly and validly
authorized, executed and delivered on behalf of the Lender and are valid and
binding agreements of the Lender enforceable in accordance with their respective
terms, subject as to enforceability to general principles of equity and to
bankruptcy, insolvency, moratorium and other similar laws affecting the
enforcement of creditors' rights generally.


3.    COMPANY REPRESENTATIONS, ETC. The Company represents and warrants to the
Lender as of the date hereof and as of the Closing Date that, except as
otherwise provided in Annex IV, attached hereto, or in the Company’s SEC
Documents, or pursuant to the Preferred Stock Transaction:


a.    Rights of Others Affecting the Transactions. There are no preemptive
rights of any shareholder of the Company, as such, to acquire the Notes. No
party other than a Lender or an Other Lender has a currently exercisable right
of first refusal, which would be applicable to any or all of the transactions
contemplated by the Transaction Agreements.






5

--------------------------------------------------------------------------------




b.    Status. The Company is a corporation duly organized, validly existing and
in good standing under the laws of the State of Incorporation and has the
requisite corporate power to own its properties and to carry on its business as
now being conducted. The Company is duly qualified as a foreign corporation to
do business and is in good standing in each jurisdiction where the nature of the
business conducted or property owned by it makes such qualification necessary,
other than those jurisdictions in which the failure to so qualify would not have
or result in a Material Adverse Effect. The Company has registered its stock and
is obligated to file reports pursuant to Section 12 or Section 15(d) of the
Securities and Exchange Act of 1934, as amended (the A1934 Act”). The Common
Stock is quoted on the Principal Trading Market. The Company has received no
notice, either oral or written, with respect to the continued eligibility of the
Common Stock for such quotation on the Principal Trading Market, and the Company
has maintained all requirements on its part for the continuation of such
quotation.


c.    Authorized Shares. 


(i)    The authorized capital stock and capitalization of the Company is as
described in the most recent applicable filing of the Company’s SEC Documents.


(ii)    As of the date hereof and as of the Closing Date, (1) there are no
outstanding securities which are convertible into shares of Common Stock,
whether such conversion is currently exercisable or exercisable only upon some
future date or the occurrence of some event in the future and (2) the Company
has not issued any warrants or other rights to acquire shares of the Common
Stock other than those referred to in the Company’s SEC Documents. If any such
securities are listed on Annex IV, the number or amount of each such outstanding
convertible security and the conversion terms thereof or of each such warrant or
other right and the terms of its exercise are set forth in said Annex IV.


(iii)    All issued and outstanding shares of Common Stock have been duly
authorized and validly issued and are fully paid and non-assessable. The Company
has sufficient authorized and unissued shares of Common Stock as may be
necessary to effect the issuance of the Issued Shares on the Closing Date.


(iv)    As of the Closing Date, the Issued Shares shall have been duly
authorized by all necessary corporate action on the part of the Company, and,
when issued on the Closing Date or pursuant to other relevant provisions of the
Transaction Agreements, in each case in accordance with their respective terms,
will be duly and validly issued, fully paid and non-assessable and will not
subject the Holder thereof to personal liability by reason of being such Holder.
 
 
 
 


6

--------------------------------------------------------------------------------


 


d.    Transaction Agreements and Issued Shares. This Agreement and each of the
other Transaction Agreements, and the transactions contemplated thereby, have
been duly and validly authorized by the Company, this Agreement has been duly
executed and delivered by the Company and this Agreement is, and the Notes, and
each of the other Transaction Agreements, when executed and delivered by the
Company, will be, valid and binding agreements of the Company enforceable in
accordance with their respective terms, subject as to enforceability to general
principles of equity and to bankruptcy, insolvency, moratorium, and other
similar laws affecting the enforcement of creditors' rights generally.


e.    Non-contravention. The execution and delivery of this Agreement and each
of the other Transaction Agreements by the Company, the issuance of the
Securities, and the consummation by the Company of the other transactions
contemplated by this Agreement, the Notes and the other Transaction Agreements
do not and will not conflict with or result in a breach by the Company of any of
the terms or provisions of, or constitute a default under (i) the certificate of
incorporation or by-laws of the Company, each as currently in effect, (ii) any
indenture, mortgage, deed of trust, or other material agreement or instrument to
which the Company is a party or by which it or any of its properties or assets
are bound, including any listing agreement for the Common Stock except as herein
set forth, or (iii) to its knowledge, any existing applicable law, rule, or
regulation or any applicable decree, judgment, or order of any court, United
States federal or state regulatory body, administrative agency, or other
governmental body having jurisdiction over the Company or any of its properties
or assets, except such conflict, breach or default which would not have or
result in a Material Adverse Effect.


f.    Approvals. No authorization, approval or consent of any court,
governmental body, regulatory agency, self-regulatory organization, or stock
exchange or market or the shareholders of the Company is required to be obtained
by the Company for the issuance and sale of the Securities to the Lender as
contemplated by this Agreement, except such authorizations, approvals and
consents that have been obtained.


g.    Filings. None of the Company’s SEC Documents contained, at the time they
were filed, any untrue statement of a material fact or omitted to state any
material fact required to be stated therein or necessary to make the statements
made therein in light of the circumstances under which they were made, not
misleading. Since September 30, 2005 the Company has timely filed all requisite
forms, reports, and exhibits thereto required to be filed by the Company with
the SEC.


h.    Absence of Certain Changes. Since December 31, 2005 there has been no
material adverse change and no Material Adverse Effect, except as disclosed in
the Company’s SEC Documents. Since the Last Audited Date, except as provided in
the Company’s SEC Documents, the Company has not (i) incurred or become subject
to any material liabilities (absolute or contingent) except liabilities incurred
in the ordinary course of business consistent with past practices; (ii)
discharged or satisfied any material lien or encumbrance or paid any material
obligation or liability (absolute or contingent), other than current liabilities
paid in the ordinary course of business consistent with past practices; (iii)
declared or made any payment or distribution of cash or other property to
shareholders with respect to its capital stock, or purchased or redeemed, or
made any agreements to purchase or redeem, any shares of its capital stock; (iv)
sold, assigned or transferred any other tangible assets, or canceled any debts
owed to the Company by any third party or claims of the Company against any
third party, except in the ordinary course of business consistent with past
practices; (v) waived any rights of material value, whether or not in the
ordinary course of business, or suffered the loss of any material amount of
existing business; (vi) made any increases in employee compensation, except in
the ordinary course of business consistent with past practices; or (vii)
experienced any material problems with labor or management in connection with
the terms and conditions of their employment.


7

--------------------------------------------------------------------------------






i.    Full Disclosure. To the best of the Company’s knowledge, there is no fact
known to the Company (other than general economic conditions known to the public
generally or as disclosed in the Company’s SEC Documents) that has not been
disclosed in writing to the Lender that would reasonably be expected to have or
result in a Material Adverse Effect.


j.    Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board or body pending or, to the
knowledge of the Company, threatened against or affecting the Company before or
by any governmental authority or nongovernmental department, commission, board,
bureau, agency or instrumentality or any other person, wherein an unfavorable
decision, ruling or finding would have a Material Adverse Effect or which would
adversely affect the validity or enforceability of, or the authority or ability
of the Company to perform its obligations under, any of the Transaction
Agreements. The Company is not aware of any valid basis for any such claim that
(either individually or in the aggregate with all other such events and
circumstances) could reasonably be expected to have a Material Adverse Effect.
There are no outstanding or unsatisfied judgments, orders, decrees, writs,
injunctions or stipulations to which the Company is a party or by which it or
any of its properties is bound, that involve the transaction contemplated herein
or that, alone or in the aggregate, could reasonably be expect to have a
Material Adverse Effect.


k.    Absence of Events of Default. Except as set forth in Section 3(e) hereof,
(i) neither the Company nor any of its subsidiaries is in default in the
performance or observance of any material obligation, agreement, covenant or
condition contained in any material indenture, mortgage, deed of trust or other
material agreement to which it is a party or by which its property is bound, and
(ii) no Event of Default (or its equivalent term), as defined in the respective
agreement to which the Company or its subsidiary is a party, and no event which,
with the giving of notice or the passage of time or both, would become an Event
of Default (or its equivalent term) (as so defined in such agreement), has
occurred and is continuing, which would have a Material Adverse Effect.


l.    Absence of Certain Company Control Person Actions or Events. To the
Company’s knowledge, none of the following has occurred during the past two (2)
years with respect to a Company Control Person:


8

--------------------------------------------------------------------------------


 
 
(1) A petition under the federal bankruptcy laws or any state insolvency law was
filed by or against, or a receiver, fiscal agent or similar officer was
appointed by a court for the business or property of such Company Control
Person, or any partnership in which he was a general partner at or within two
years before the time of such filing, or any corporation or business association
of which he was an executive officer at or within two years before the time of
such filing;


(2) Such Company Control Person was convicted in a criminal proceeding or is a
named subject of a pending criminal proceeding (excluding traffic violations and
other minor offenses);


(3) Such Company Control Person was the subject of any order, judgment, or
decree, not subsequently reversed, suspended, or vacated, of any court of
competent jurisdiction, permanently or temporarily enjoining him from, or
otherwise limiting, the following activities:


(i) acting, as an investment advisor, underwriter, broker or dealer in
securities, or as an affiliated person, director or employee of any investment
company, bank, savings and loan association or insurance company, as a futures
commission merchant, introducing broker, commodity trading advisor, commodity
pool operator, floor broker, any other Person regulated by the Commodity Futures
Trading Commission ("CFTC") or engaging in or continuing any conduct or practice
in connection with such activity;


(ii) engaging in any type of business practice; or


(iii) engaging in any activity in connection with the purchase or sale of any
security or commodity or in connection with any violation of federal or state
securities laws or federal commodities laws;


(4) Such Company Control Person was the subject of any order, judgment or
decree, not subsequently reversed, suspended or vacated, of any federal or state
authority barring, suspending or otherwise limiting for more than 60 days the
right of such Company Control Person to engage in any activity described in
paragraph (3) of this item, or to be associated with Persons engaged in any such
activity; or


(5) Such Company Control Person was found by a court of competent jurisdiction
in a civil action or by the CFTC or SEC to have violated any federal or state
securities law, and the judgment in such civil action or finding by the CFTC or
SEC has not been subsequently reversed, suspended, or vacated.


 

 
9

--------------------------------------------------------------------------------




m.    No Undisclosed Liabilities or Events. To the best of the Company’s
knowledge, the Company has no liabilities or obligations other than those
disclosed in the Transaction Agreements or the Company's SEC Documents or in the
Preferred Stock Transaction or those incurred in the ordinary course of the
Company's business since the Last Audited Date, or which individually or in the
aggregate, do not or would not have a Material Adverse Effect. No event or
circumstances has occurred or exists with respect to the Company or its
properties, business, operations, condition (financial or otherwise), or results
of operations, which, under applicable law, rule or regulation, requires public
disclosure or announcement prior to the date hereof by the Company but which has
not been so publicly announced or disclosed. There are no proposals currently
under consideration or currently anticipated to be under consideration by the
Board of Directors or the executive officers of the Company which proposal would
(x) change the articles or certificate of incorporation or other charter
document or by-laws of the Company, each as currently in effect, with or without
shareholder approval, which change would reduce or otherwise adversely affect
the rights and powers of the shareholders of the Common Stock or (y) materially
or substantially change the business, assets or capital of the Company,
including its interests in subsidiaries.


n.    No Integrated Offering. Neither the Company nor any of its Affiliates nor
any Person acting on its or their behalf has, directly or indirectly, at any
time since September 30, 2004, made any offer or sales of any security or
solicited any offers to buy any security under circumstances that would
eliminate the availability of the exemption from registration under Regulation D
in connection with the offer and sale of the Securities as contemplated hereby.
 
o.    Confirmation. The Company confirms that all statements of the Company
contained herein shall survive acceptance of this Agreement by the Lender. The
Company agrees that, if any events occur or circumstances exist prior to the
Closing Date or the release of the Loan Amount to the Company which would make
any of the Company’s representations, warranties, agreements or other
information set forth herein materially untrue or materially inaccurate as of
such date, the Company shall immediately notify the Lender (directly or through
its counsel, if any) in writing prior to such date of such fact, specifying
which representation, warranty or covenant is affected and the reasons
therefore.



 
4.
CERTAIN COVENANTS AND ACKNOWLEDGMENTS.



a.    Transfer Restrictions. The Lender acknowledges that (1) the Securities
have not been and are not being registered under the provisions of the 1933 Act
and, except as provided in the Registration Rights Provisions or otherwise
included in an effective registration statement, the Issued Shares have not been
and are not being registered under the 1933 Act, and may not be transferred
unless (A) subsequently registered thereunder or (B) the Lender shall have
delivered to the Company an opinion of counsel, reasonably satisfactory in form,
scope and substance to the Company, to the effect that the Securities to be sold
or transferred may be sold or transferred pursuant to an exemption from such
registration; (2) any sale of the Securities made in reliance on Rule 144
promulgated under the 1933 Act may be made only in accordance with the terms of
said Rule and further, if said Rule is not applicable, any resale of such
Securities under circumstances in which the seller, or the Person through whom
the sale is made, may be deemed to be an underwriter, as that term is used in
the 1933 Act, may require compliance with some other exemption under the 1933
Act or the rules and regulations of the SEC thereunder; and (3) neither the
Company nor any other Person is under any obligation to register the Securities
(other than pursuant to the Registration Rights Provisions) under the 1933 Act
or to comply with the terms and conditions of any exemption thereunder.
 

 
10

--------------------------------------------------------------------------------






b.    Restrictive Legend. The Lender acknowledges and agrees that, until such
time as the relevant Issued Shares have been registered under the 1933 Act, as
contemplated by the Registration Rights Provisions and sold in accordance with
an effective Registration Statement or otherwise in accordance with another
effective registration statement, the certificates and other instruments
representing any of the Securities shall bear a restrictive legend in
substantially the following form (and a stop-transfer order may be placed
against transfer of any such Securities):


THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR
AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED.


c.    Filings. The Company undertakes and agrees to make all necessary filings
in connection with the sale of the Securities to the Lender under any United
States laws and regulations applicable to the Company, or by any domestic
securities exchange or trading market, and to provide a copy thereof to the
Lender promptly after such filing.


d.    Reporting Status. So long as the Lender beneficially owns any of the
Securities and for at least twenty (20) Trading Days thereafter, the Company
shall file all reports required to be filed with the SEC pursuant to Section 13
or 15(d) of the 1934 Act, shall take all reasonable action under its control to
ensure that adequate current public information with respect to the Company, as
required in accordance with Rule 144(c)(2) of the 1933 Act, is publicly
available, and shall not terminate its status as an issuer required to file
reports under the 1934 Act even if the 1934 Act or the rules and regulations
thereunder would permit such termination. The Company will take all reasonable
action under its control to maintain the continued listing and quotation and
trading of its Common Stock (including, without limitation, all Registrable
Securities) on the Principal Trading Market or a listing on the NASDAQ/Small Cap
or National Markets and, to the extent applicable to it, will comply in all
material respects with the Company’s reporting, filing and other obligations
under the by-laws or rules of the Principal Trading Market and/or the National
Association of Securities Dealers, Inc., as the case may be, applicable to it at
least through the date which is sixty (60) days after the date on which the Note
has been been paid in full.


e.    Use of Proceeds. The Company will use 100% of the proceeds received
hereunder solely for working capital and general corporate purposes.
 
 
 

 
11

--------------------------------------------------------------------------------






f.    Prospectus Supplement. The Company will be required to file the
appropriate prospectus supplement with the Securities and Exchange Commission
within 2 days of the execution of this agreement. Such failure to file will be
deemed to be an Event under the September 23, 2005 Registration Rights Agreement
and subject to partial liquidated damages pursuant to Section 2 (b) of such
agreement.


g.    Piggy-Back Rights; Rule 144.


(i)    The Holder shall have piggy-back registration rights with respect to the
Registrable Securities, subject to the conditions set forth below. If the
Company participates (whether voluntarily or by reason of an obligation to a
third party) in the registration of any shares of the Company’s stock (other
than a registration on Form S-8 or on Form S-4), the Company shall give written
notice thereof to the Holder and the Holder shall have the right, exercisable
within ten (10) Trading Days after receipt of such notice, to demand inclusion
of all or a portion of the Holder’s Registrable Securities in such registration
statement. If the Holder exercises such election, the Registrable Securities so
designated shall be included in the registration statement (without any
holdbacks) at no cost or expense to the Holder (other than any commissions, if
any, relating to the sale of Holder’s shares). Each Holder’s rights under this
Section 4(g)(i) shall expire at such time as such Holder can sell all of such
Holder’s remaining Registrable Securities under Rule 144 (as defined below)
without volume or other restrictions or limit.


(ii)    With a view to making available to the Holder the benefits of Rule 144
promulgated under the 1933 Act or any other similar rule or regulation of the
SEC that may at any time permit Holder to sell securities of the Company to the
public without registration (collectively, ”Rule 144”), the Company agrees to:


(a)    make and keep public information available, as those terms are understood
and defined in Rule 144;


(b)    file with the SEC in a timely manner all reports and other documents
required of the Company under the 1933 Act and the 1934 Act; and


(c)    furnish to the Holder so long as such party owns Registrable Securities,
promptly upon request, (i) a written statement by the Company that it has
complied with the reporting requirements of Rule 144, the 1933 Act and the 1934
Act, (ii) if not available on the SEC’s EDGAR system, a copy of the most recent
annual or quarterly report of the Company and such other reports and documents
so filed by the Company and (iii) such other information as may be reasonably
requested to permit the Holder to sell such securities pursuant to Rule 144
without registration; and
 
(d)    at the request of any Holder then holding Registrable Securities, give
the Transfer Agent instructions (supported by an opinion of Company counsel, if
required or requested by the Transfer Agent) to the effect that, upon the
Transfer Agent’s receipt from such Holder of
 

 
12

--------------------------------------------------------------------------------


 
 
(i) a certificate (a “Rule 144 Certificate”) certifying (A) that the Holder’s
holding period (as determined in accordance with the provisions of Rule 144) for
the Issued Shares which the Holder proposes to sell (the “Securities Being
Sold”) is not less than (1) year and (B) as to such other matters as may be
appropriate in accordance with Rule 144 under the Securities Act, and


(ii) an opinion of counsel acceptable to the Company that, based on the Rule 144
Certificate, Securities Being Sold may be sold pursuant to the provisions of
Rule 144, even in the absence of an effective registration statement,


the Transfer Agent is to effect the transfer of the Securities Being Sold and
issue to the buyer(s) or transferee(s) thereof one or more stock certificates
representing the transferred Securities Being Sold without any restrictive
legend and without recording any restrictions on the transferability of such
shares on the Transfer Agent’s books and records (except to the extent any such
legend or restriction results from facts other than the identity of the relevant
Holder, as the seller or transferor thereof, or the status, including any
relevant legends or restrictions, of the shares of the Securities Being Sold
while held by the Lender). If the Transfer Agent reasonably requires any
additional documentation at the time of the transfer, the Company shall deliver
or cause to be delivered all such reasonable additional documentation as may be
necessary to effectuate the issuance of an unlegended certificate.


(iii)    Notwithstanding the foregoing, if at any time or from time to time
after the date of effectiveness of the registration statement, the Company
notifies the Holder in writing of the existence of a Potential Material Event
(as defined below), the Holder shall not offer or sell any Registrable
Securities, or engage in any other transaction involving or relating to the
Registrable Securities, from the time of the giving of notice with respect to a
Potential Material Event until the Holder receives written notice from the
Company that such Potential Material Event either has been disclosed to the
public or no longer constitutes a Potential Material Event; provided, however,
that the Company may not so suspend such right other than during a Permitted
Suspension Period. The term “Potential Material Event” means any of the
following: (i) the possession by the Company of material information not ripe
for disclosure in a registration statement, which shall be evidenced by
determinations in good faith by the Board of Directors of the Company that
disclosure of such information in the registration statement would be
detrimental to the business and affairs of the Company; or (ii) any material
engagement or activity by the Company which would, in the good faith
determination of the Board of Directors of the Company, be adversely affected by
disclosure in a registration statement at such time, which determination shall
be accompanied by a good faith determination by the Board of Directors of the
Company that the registration statement would be materially misleading absent
the inclusion of such information.
 
h.    Intentionally Omitted 


13

--------------------------------------------------------------------------------






i.    Publicity, Filings, Releases, Etc. Each of the parties agrees that it will
not disseminate any information relating to the Transaction Agreements or the
transactions contemplated thereby, including issuing any press releases, holding
any press conferences or other forums, or filing any reports (collectively,
“Publicity”), without giving the other party reasonable advance notice and an
opportunity to comment on the contents thereof. Neither party will include in
any such Publicity any statement or statements or other material to which the
other party reasonably objects, unless in the reasonable opinion of counsel to
the party proposing such statement, such statement is legally required to be
included. In furtherance of the foregoing, the Company will provide to the
Lender drafts of the applicable text of the first filing of a Current Report on
Form 8-K or a Quarterly or Annual Report on Form 10-Q or 10-K intended to be
made with the SEC which refers to the Transaction Agreements or the transactions
contemplated thereby as soon as practicable (but at least two (2) Trading Days
before such filing will be made) will not include in such filing any statement
or statements or other material to which the other party reasonably objects,
unless in the reasonable opinion of counsel to the party proposing such
statement, such statement is legally required to be included. Notwithstanding
the foregoing, each of the parties hereby consents to the inclusion of the text
of the Transaction Agreements in filings made with the SEC as well as any
descriptive text accompanying or part of such filing which is accurate and
reasonably determined by the Company’s counsel to be legally required.
Notwithstanding, but subject to, the foregoing provisions of this Section 4(i),
the Company will, after the Closing Date, promptly issue a press release and
file a Current Report on Form 8-K or, if appropriate, a quarterly or annual
report on the appropriate form, referring to the transactions contemplated by
the Transaction Agreements.
 
j.    Independent Nature of Lenders' Obligations and Rights. The obligations of
each Lender under the Transaction Agreements are several and not joint with the
obligations of any other Lender, and no Lender shall be responsible in any way
for the performance of the obligations of any Other Lender under any one or more
of the Transaction Agreements. The decision of each Lender or Other Lender to
purchase Securities pursuant to the Transaction Agreements has been made by such
Lender independently of any Other Lender. Nothing contained herein or in any
Transaction Agreement, and no action taken by any Lender pursuant thereto, shall
be deemed to constitute any two or more Lenders as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Lenders are in any way acting in concert or as a group with
respect to such obligations or the transactions contemplated by the Transaction
Agreements. Each Lender acknowledges that no Other Lender has acted as agent for
such Lender in connection with making its investment hereunder and that no
Lender will be acting as agent of such Other Lender in connection with
monitoring its investment in the Securities or enforcing its rights under the
Transaction Agreements. Each Lender shall be entitled to independently protect
and enforce its rights, including without limitation the rights arising out of
this Agreement or out of the other Transaction Agreements, and it shall not be
necessary for any Other Lender to be joined as an additional party in any
proceeding for such purpose. The Company acknowledges that each of the Lenders
has been provided with the same Transaction Agreements for the purpose of
closing a transaction with multiple Lenders and not because it was required or
requested to do so by any Lender.


14

--------------------------------------------------------------------------------






k.    Equal Treatment of Lenders. No consideration shall be offered or paid to
any person to amend or consent to a waiver or modification of any provision of
any of the Transaction Agreements unless the same consideration is also offered
to all of the parties to the Transaction Agreements.


l.    Independent Investment Decision. No Lender has agreed to act with any
Other Lender for the purpose of acquiring, holding, voting or disposing of the
Securities purchased hereunder for purposes of Section 13(d) under the 1934 Act,
and each Lender is acting independently with respect to its investment in the
Securities. The decision of each Lender to purchase Securities pursuant to this
Agreement has been made by such Lender independently of any other purchase and
independently of any information, materials, statements or opinions as to the
business, affairs, operations, assets, properties, liabilities, results of
operations, condition (financial or otherwise) or prospects of the Company or
its subsidiaries which may have made or given by any Other Lender or by any
agent or employee of any Other Lender, and no Lender or any of its agents or
employees shall have any liability to any Other Lender (or any other person)
relating to or arising from any such information, materials, statements or
opinions.



 
5.
STOCK RELATED COVENANTS.



a.    Lock-Up. Palisades Master Fund, LP agrees that from the date of this
agreement to the earlier of (A) a date 60 days thereafter, or (B) the completion
of the Acquisition Round it will not sell any shares of common stock of the
Company, other than (i) in connection with an offer made to all stockholders of
the Company or any merger, consolidation or similar transaction involving the
Company, (ii) in connection with a “block” sale coordinated by the Company for
up to 750,000 shares, which terms shall be mutually agreed upon or (iii) with
the prior written consent of the Company. Acquisition Round shall mean a
financing or funding transaction in which the Company receives at least
$9,000,000.00 of “gross proceeds”, part of which is used for the acquisition of
other businesses by the Company. The term “gross proceeds” means the gross
proceeds of such financing or funding transaction which are payable, directly or
indirectly, to the Company (x) before deduction of any fees or expenses incurred
by the Company in connection therewith, or (y) if any such fees or expenses are
paid by a third party, including the investor or lender, after adding the amount
of such fees or expenses to the gross proceeds otherwise payable to the Company.


b.    Affect on Preferred Stock Transaction. Palisades Master Fund, LP, as
Lender, agrees that with regard to the Preferred Stock Transaction, it waives
any breaches or damages solely as a result of entering into the Transactions or
the Transaction Agreements
 
6.    CLOSING DATE.


a.    The Closing Date shall occur on the date which is the first Trading Day
after each of the conditions contemplated by Sections 7 and 8 hereof shall have
either been satisfied or been waived by the party in whose favor such conditions
run.


15

--------------------------------------------------------------------------------






b.    The closing of the Transactions shall occur on the Closing Date at the
offices of the Lender and shall take place no later than 3:00 P.M., New York
time, on such day or such other time as is mutually agreed upon by the Company
and the Lender.



 
7.
CONDITIONS TO THE COMPANY'S OBLIGATION TO SELL.



The Lender understands that the Company's obligation to sell the Notes to the
Lender pursuant to this Agreement on the Closing Date is conditioned upon:


a.    The execution and delivery of this Agreement by the Lender;


b.    Delivery by the Lender good funds as payment in full of an amount equal to
the Aggregate Loan Amount in accordance with this Agreement;


c.    The accuracy on such Closing Date of the representations and warranties of
the Lender contained in this Agreement, each as if made on such date, and the
performance by the Lender on or before such date of all covenants and agreements
of the Lender required to be performed on or before such date;


d.    There shall not be in effect any law, rule, or regulation prohibiting or
restricting the transactions contemplated hereby, or requiring any consent or
approval which shall not have been obtained.
 
 

 
8.
CONDITIONS TO THE LENDER'S OBLIGATION TO PURCHASE.



The Company understands that the Lender's obligation to purchase the Notes and
the Issued Shares on the Closing Date is conditioned upon:


a.    The execution and delivery of this Agreement and the other Transaction
Agreements by the Company;


b.    Delivery by the Company of the Certificates in accordance with this
Agreement;


c.    Delivery by the Company of the Issued Shares in accordance with this
Agreement;
 
d.    The delivery of a legal opinion of Company Counsel, in the form attached
hereto as Annex V, addressed to each Lender;
 


16

--------------------------------------------------------------------------------






 
e.    The delivery of a certificate, signed by the Secretary of the Company,
attaching (i) the charter and By-Laws of the Company, and (ii) resolutions
passed by its Board of Directors to authorize the transactions contemplated
hereby and by the other Transaction Agreements, and certifying that such
documents are true and complete copies of the originals and that such
resolutions have not been amended or superseded, it being understood that the
Lenders may rely on such certificate as a representation and warranty of the
Company made herein;
 
f.    The delivery of a certificate, signed by the Chief Executive Officer of
the Company, certifying that the conditions specified in this Section have been
fulfilled as of the Closing, it being understood that such Lender may rely on
such certificate as though it were a representation and warranty of the Company
made herein; and


g.   The delivery of a copy of a Press Release or Current Report on Form 8-K
describing the Transaction Agreements.


h.   The accuracy in all material respects on the Closing Date of the
representations and warranties of the Company contained in this Agreement, each
as if made on such date, and the performance by the Company on or before such
date of all covenants and agreements of the Company required to be performed on
or before such date;


i.    There shall not be in effect any law, rule, or regulation prohibiting or
restricting the transactions contemplated hereby, or requiring any consent or
approval which shall not have been obtained;


j.    The delivery of a prospectus supplement regarding the change in conversion
price in the Preferred Stock and the prior repricing of warrants previously held
by Palisades Master Fund, LP, as Lender, and confirmation that the prospectus
supplement has been filed with the SEC;


k.   Confirmation from the Nevada Secretary of State of the acceptance of the
filing of an amendment to the Company’s Certificate of Designation in order to
accurately reflect the changes to the Preferred Stock;


l.    Confirmation that Lewis Jaffe has executed an Employment Agreement with
the Company under which, among other things, Lewis Jaffe is hired by the Company
to serve as its President/Chief Executive Officer; and


m.   From and after the date hereof to and including the Closing Date, each of
the following conditions will remain in effect: (i) the trading of the Common
Stock shall not have been suspended by the SEC or on the Principal Trading
Market; (ii) trading in securities generally on the Principal Trading Market
shall not have been suspended or limited; (iii) no minimum prices shall been
established for securities traded on the Principal Trading Market; and (iv)
there shall not have been any material adverse change in any financial market.


17

--------------------------------------------------------------------------------







 
9.
INDEMNIFICATION AND REIMBURSEMENT.

 
a.    (i)    The Company agrees to indemnify and hold harmless the Lender and
its officers, directors, employees, and agents, and each Lender Control Person
from and against any losses, claims, damages, liabilities or expenses incurred
(collectively, “Damages”), joint or several, and any action in respect thereof
to which the Lender, its partners, Affiliates, officers, directors, employees,
and duly authorized agents, and any such Lender Control Person becomes subject
to, resulting from, arising out of or relating to any misrepresentation, breach
of warranty or nonfulfillment of or failure to perform any covenant or agreement
on the part of Company contained in this Agreement, as such Damages are
incurred, except to the extent such Damages result primarily from Lender's
failure to perform any covenant or agreement contained in this Agreement or the
Lender's or its officer’s, director’s, employee’s, agent’s or Lender Control
Person’s gross negligence, recklessness or bad faith in performing its
obligations under this Agreement.


(ii)    The Company hereby agrees that, if the Lender, other than by reason of
its gross negligence, illegal or willful misconduct (in each case, as determined
by a non-appealable judgment to such effect), (x) becomes involved in any
capacity in any action, proceeding or investigation brought by any shareholder
of the Company, in connection with or as a result of the consummation of the
transactions contemplated by this Agreement or the other Transaction Agreements,
or if the Lender is impleaded in any such action, proceeding or investigation by
any Person, or (y) becomes involved in any capacity in any action, proceeding or
investigation brought by the SEC, any self-regulatory organization or other body
having jurisdiction, against or involving the Company or in connection with or
as a result of the consummation of the transactions contemplated by this
Agreement or the other Transaction Agreements, or (z) is impleaded in any such
action, proceeding or investigation by any Person, then in any such case, the
Company shall indemnify, defend and hold harmless the Lender from and against
and in respect of all losses, claims, liabilities, damages or expenses resulting
from, imposed upon or incurred by the Lender, directly or indirectly, and
reimburse such Lender for its reasonable legal and other expenses (including the
cost of any investigation and preparation) incurred in connection therewith, as
such expenses are incurred. The indemnification and reimbursement obligations of
the Company under this paragraph shall be in addition to any liability which the
Company may otherwise have, shall extend upon the same terms and conditions to
any Affiliates of the Lender who are actually named in such action, proceeding
or investigation, and partners, directors, agents, employees and Lender Control
Persons (if any), as the case may be, of the Lender and any such Affiliate, and
shall be binding upon and inure to the benefit of any successors, assigns, heirs
and personal representatives of the Company, the Lender, any such Affiliate and
any such Person. The Company also agrees that neither the Lender nor any such
Affiliate, partner, director, agent, employee or Lender Control Person shall
have any liability to the Company or any Person asserting claims on behalf of or
in right of the Company in connection with or as a result of the consummation of
this Agreement or the other Transaction Agreements, except as may be expressly
and specifically provided in or contemplated by this Agreement.


18

--------------------------------------------------------------------------------


 
b.    All claims for indemnification by any Indemnified Party (as defined below)
under this Section shall be asserted and resolved as follows:
 
(i)    In the event any claim or demand in respect of which any Person claiming
indemnification under any provision of this Section (an "Indemnified Party")
might seek indemnity under paragraph (a) of this Section is asserted against or
sought to be collected from such Indemnified Party by a Person other than a
party hereto or an Affiliate thereof (a "Third Party Claim"), the Indemnified
Party shall deliver a written notification, enclosing a copy of all papers
served, if any, and specifying the nature of and basis for such Third Party
Claim and for the Indemnified Party's claim for indemnification that is being
asserted under any provision of this Section against any Person (the
"Indemnifying Party"), together with the amount or, if not then reasonably
ascertainable, the estimated amount, determined in good faith, of such Third
Party Claim (a "Claim Notice") with reasonable promptness to the Indemnifying
Party. If the Indemnified Party fails to provide the Claim Notice with
reasonable promptness after the Indemnified Party receives notice of such Third
Party Claim, the Indemnifying Party shall not be obligated to indemnify the
Indemnified Party with respect to such Third Party Claim to the extent that the
Indemnifying Party's ability to defend has been prejudiced by such failure of
the Indemnified Party. The Indemnifying Party shall notify the Indemnified Party
as soon as practicable within the period ending thirty (30) calendar days
following receipt by the Indemnifying Party of either a Claim Notice or an
Indemnity Notice (as defined below) (the "Dispute Period") whether the
Indemnifying Party disputes its liability or the amount of its liability to the
Indemnified Party under this Section and whether the Indemnifying Party desires,
at its sole cost and expense, to defend the Indemnified Party against such Third
Party Claim. The following provisions shall also apply.
 
(x) If the Indemnifying Party notifies the Indemnified Party within the Dispute
Period that the Indemnifying Party desires to defend the Indemnified Party with
respect to the Third Party Claim pursuant to this paragraph (b) of this Section,
then the Indemnifying Party shall have the right to defend, with counsel
reasonably satisfactory to the Indemnified Party, at the sole cost and expense
of the Indemnifying Party, such Third Party Claim by all appropriate
proceedings, which proceedings shall be vigorously and diligently prosecuted by
the Indemnifying Party to a final conclusion or will be settled at the
discretion of the Indemnifying Party (but only with the consent of the
Indemnified Party in the case of any settlement that provides for any relief
other than the payment of monetary damages or that provides for the payment of
monetary damages as to which the Indemnified Party shall not be indemnified in
full pursuant to paragraph (a) of this Section). The Indemnifying Party shall
have full control of such defense and proceedings, including any compromise or
settlement thereof; provided, however, that the Indemnified Party may, at the
sole cost and expense of the Indemnified Party, at any time prior to the
Indemnifying Party's delivery of the notice referred to in the first sentence of
this subparagraph (x), file any motion, answer or other pleadings or take any
other action that the Indemnified Party reasonably believes to be necessary or
appropriate protect its interests; and provided further, that if requested by
the Indemnifying Party, the Indemnified Party will, at the sole cost and expense
of the Indemnifying Party, provide reasonable cooperation to the Indemnifying
Party in contesting any Third Party Claim that the Indemnifying Party elects to
contest. The Indemnified Party may participate in, but not control, any defense
or settlement of any Third Party Claim controlled by the Indemnifying Party
pursuant to this subparagraph (x), and except as provided in the preceding
sentence, the Indemnified Party shall bear its own costs and expenses with
respect to such participation. Notwithstanding the foregoing, the Indemnified
Party may take over the control of the defense or settlement of a Third Party
Claim at any time if it irrevocably waives its right to indemnity under
paragraph (a) of this Section with respect to such Third Party Claim.
 
 


19

--------------------------------------------------------------------------------






(y) If the Indemnifying Party fails to notify the Indemnified Party within the
Dispute Period that the Indemnifying Party desires to defend the Third Party
Claim pursuant to paragraph (b) of this Section, or if the Indemnifying Party
gives such notice but fails to prosecute vigorously and diligently or settle the
Third Party Claim, or if the Indemnifying Party fails to give any notice
whatsoever within the Dispute Period, then the Indemnified Party shall have the
right to defend, at the sole cost and expense of the Indemnifying Party, the
Third Party Claim by all appropriate proceedings, which proceedings shall be
prosecuted by the Indemnified Party in a reasonable manner and in good faith or
will be settled at the discretion of the Indemnified Party (with the consent of
the Indemnifying Party, which consent will not be unreasonably withheld). The
Indemnified Party will have full control of such defense and proceedings,
including any compromise or settlement thereof; provided, however, that if
requested by the Indemnified Party, the Indemnifying Party will, at the sole
cost and expense of the Indemnifying Party, provide reasonable cooperation to
the Indemnified Party and its counsel in contesting any Third Party Claim which
the Indemnified Party is contesting. Notwithstanding the foregoing provisions of
this subparagraph (y), if the Indemnifying Party has notified the Indemnified
Party within the Dispute Period that the Indemnifying Party disputes its
liability or the amount of its liability hereunder to the Indemnified Party with
respect to such Third Party Claim and if such dispute is resolved in favor of
the Indemnifying Party in the manner provided in subparagraph(z) below, the
Indemnifying Party will not be required to bear the costs and expenses of the
Indemnified Party's defense pursuant to this subparagraph (y) or of the
Indemnifying Party's participation therein at the Indemnified Party's request,
and the Indemnified Party shall reimburse the Indemnifying Party in full for all
reasonable costs and expenses incurred by the Indemnifying Party in connection
with such litigation. The Indemnifying Party may participate in, but not
control, any defense or settlement controlled by the Indemnified Party pursuant
to this subparagraph (y), and the Indemnifying Party shall bear its own costs
and expenses with respect to such participation.


20

--------------------------------------------------------------------------------



 
(z) If the Indemnifying Party notifies the Indemnified Party that it does not
dispute its liability or the amount of its liability to the Indemnified Party
with respect to the Third Party Claim under paragraph (a) of this Section or
fails to notify the Indemnified Party within the Dispute Period whether the
Indemnifying Party disputes its liability or the amount of its liability to the
Indemnified Party with respect to such Third Party Claim, the amount of Damages
specified in the Claim Notice shall be conclusively deemed a liability of the
Indemnifying Party under paragraph (a) of this Section and the Indemnifying
Party shall pay the amount of such Damages to the Indemnified Party on demand.
If the Indemnifying Party has timely disputed its liability or the amount of its
liability with respect to such claim, the Indemnifying Party and the Indemnified
Party shall proceed in good faith to negotiate a resolution of such dispute;
provided, however, that if the dispute is not resolved within thirty (30) days
after the Claim Notice, the Indemnifying Party shall be entitled to institute
such legal action as it deems appropriate.


(ii)    In the event any Indemnified Party should have a claim under paragraph
(a) of this Section against the Indemnifying Party that does not involve a Third
Party Claim, the Indemnified Party shall deliver a written notification of a
claim for indemnity under paragraph (a) of this Section specifying the nature of
and basis for such claim, together with the amount or, if not then reasonably
ascertainable, the estimated amount, determined in good faith, of such claim (an
"Indemnity Notice") with reasonable promptness to the Indemnifying Party. The
failure by any Indemnified Party to give the Indemnity Notice shall not impair
such party's rights hereunder except to the extent that the Indemnifying Party
demonstrates that it has been irreparably prejudiced thereby. If the
Indemnifying Party notifies the Indemnified Party that it does not dispute the
claim or the amount of the claim described in such Indemnity Notice or fails to
notify the Indemnified Party within the Dispute Period whether the Indemnifying
Party disputes the claim or the amount of the claim described in such Indemnity
Notice, the amount of Damages specified in the Indemnity Notice will be
conclusively deemed a liability of the Indemnifying Party under paragraph (a) of
this Section and the Indemnifying Party shall pay the amount of such Damages to
the Indemnified Party on demand. If the Indemnifying Party has timely disputed
its liability or the amount of its liability with respect to such claim, the
Indemnifying Party and the Indemnified Party shall proceed in good faith to
negotiate a resolution of such dispute; provided, however, that it the dispute
is not resolved within thirty (30) days after the Claim Notice, the Indemnifying
Party shall be entitled to institute such legal action as it deems appropriate.


c.    The indemnity agreements contained herein shall be in addition to (i) any
cause of action or similar rights of the indemnified party against the
indemnifying party or others, and (ii) any liabilities the indemnifying party
may be subject to.


10.    JURY TRIAL WAIVER. The Company and the Lender hereby waive a trial by
jury in any action, proceeding or counterclaim brought by either of the Parties
hereto against the other in respect of any matter arising out or in connection
with the Transaction Agreements.


21

--------------------------------------------------------------------------------






11.   GOVERNING LAW: MISCELLANEOUS.
 
a.    (i)    This Agreement shall be governed by and interpreted in accordance
with the laws of the State of New York for contracts to be wholly performed in
such state and without giving effect to the principles thereof regarding the
conflict of laws. Each of the parties consents to the exclusive jurisdiction of
the federal courts whose districts encompass any part of the County of New York
or the state courts of the State of New York sitting in the County of New York
in connection with any dispute arising under this Agreement or any of the other
Transaction Agreements and hereby waives, to the maximum extent permitted by
law, any objection, including any objection based on forum non conveniens, to
the bringing of any such proceeding in such jurisdictions or to any claim that
such venue of the suit, action or proceeding is improper. To the extent
determined by such court, the Company shall reimburse the Lender for any
reasonable legal fees and disbursements incurred by the Lender in enforcement of
or protection of any of its rights under any of the Transaction Agreements.
Nothing in this Section shall affect or limit any right to serve process in any
other manner permitted by law.


(ii)    The Company and the Lender acknowledge and agree that irreparable damage
would occur in the event that any of the provisions of this Agreement or the
other Transaction Agreements were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to seek an injunction or injunctions to prevent or
cure breaches of the provisions of this Agreement and the other Transaction
Agreements and to enforce specifically the terms and provisions hereof and
thereof, this being in addition to any other remedy to which any of them may be
entitled by law or equity.


b.    Failure of any party to exercise any right or remedy under this Agreement
or otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.


c.    This Agreement shall inure to the benefit of and be binding upon the
successors and assigns of each of the parties hereto.


d.    All pronouns and any variations thereof refer to the masculine, feminine
or neuter, singular or plural, as the context may require.


e.    A facsimile transmission of this signed Agreement shall be legal and
binding on all parties hereto.


f.    This Agreement may be signed in one or more counterparts, each of which
shall be deemed an original.


22

--------------------------------------------------------------------------------






g.    The headings of this Agreement are for convenience of reference and shall
not form part of, or affect the interpretation of, this Agreement.


h.    If any provision of this Agreement shall be invalid or unenforceable in
any jurisdiction, such invalidity or unenforceability shall not affect the
validity or enforceability of the remainder of this Agreement or the validity or
enforceability of this Agreement in any other jurisdiction.


i.    This Agreement may be amended only by an instrument in writing signed by
the party to be charged with enforcement thereof.


j.    This Agreement supersedes all prior agreements and understandings among
the parties hereto with respect to the subject matter hereof.
 
12.   NOTICES. Any notice required or permitted hereunder shall be given in
writing (unless otherwise specified herein) and shall be deemed effectively
given on the earliest of


(a) the date delivered, if delivered by personal delivery as against written
receipt therefore or by confirmed facsimile transmission,


(b) the fifth Trading Day after deposit, postage prepaid, in the United States
Postal Service by registered or certified mail, or


(c) the third Trading Day after mailing by domestic or international express
courier, with delivery costs and fees prepaid,


in each case, addressed to each of the other parties thereunto entitled at the
following addresses (or at such other addresses as such party may designate by
ten (10) day’s advance written notice similarly given to each of the other
parties hereto):


COMPANY:
Oxford Media, Inc.
 
One Technology Drive, Building H
 
Irvine, CA 92618
     
Tel   949.341.0050
       
LENDER:
At the address set forth on the signature page of this Agreement.
 
with a copy to:
     
Darrin M. Ocasio, Esq.
 
Sichenzia Ross Friedman Ference LLP
 
1065 Avenue of the Americas
 
New York, NY 10018

 

 
23

--------------------------------------------------------------------------------


 
 
13.    SURVIVAL OF REPRESENTATIONS AND WARRANTIES. The Company’s and the
Lender’s representations and warranties herein shall survive the execution and
delivery of this Agreement and the delivery of the Certificates and the payment
of the Loan Amount, and shall inure to the benefit of the Lender and the Company
and their respective successors and assigns.


14.    Broker and Similar Fees. Each party to this Agreement represents and
warrants that no broker or finder has acted for it in connection with this
Agreement or the Transactions contemplated hereby and that no broker or finder
is entitled to any brokerage or finder’s fee or other commission, except as
otherwise expressly disclosed by one party to the other. Each party to this
Agreement agrees to indemnify and hold harmless the other parties hereto with
respect to any claim for any brokerage or finder’s fee or other commission.






[BALANCE OF PAGE INTENTIONALLY LEFT BLANK.]
































 
 
24

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, with respect to the Loan Amount specified below, this
Agreement has been duly executed by the Lender and the Company as of the date
set first above written.


PRINCIPAL AMOUNT OF NOTE:
$1,666,666.00 





LENDER:


PALISADES MASTER FUND LP
Harbour House, Waterfront Drive
PO Box 972
Road Town, Tortola
British Virgin Islands



 
Printed Name of Lender
       
Telephone No.
By: _________________________________
Telecopier No. __________________________
(Signature of Authorized Person)
     
____________________________________
______________________________________
Printed Name and Title
Jurisdiction of Incorporation or Organization
 

 
 
COMPANY


 
OXFORD MEDIA, INC.


By: _________________________________
(Signature of Authorized Person)


____________________________________
Printed Name and Title

 
 
 
 

--------------------------------------------------------------------------------